Citation Nr: 9904603	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-20 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
condition, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
hypertension with headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  


REMAND

In reviewing the issues on appeal, the Board finds that a 
remand is necessary.  Regarding an increased evaluation for a 
right knee condition, the veteran has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  He has been found 
to have osteoarthritis of the right knee per x-ray evidence 
as well as instability, manifestations which may permit an 
additional evaluation under Diagnostic Code 5003.  VAOPGCPREC 
23-97.  In addition, the July 1996 orthopedic examination is 
inadequate for rating purposes in that the examiner failed to 
address additional functional loss due to pain under 
38 C.F.R. § 4.40 or due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, or due to painful motion of a joint or periarticular 
pathology under 38 C.F.R. § 4.59.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Accordingly, an additional 
orthopedic examination is required.  

Further, since the July 1996 examination for hypertension, 
the schedular criteria for evaluation of diseases of the 
arteries and veins have been revised, effective January 1998.  
Where a law or a regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); Karnas v. Brown, 1 Vet. 
App. 308 (1991).  Thus, the claim for hypertension with 
headaches must be evaluated under both the old and new 
criteria to determine which version is most favorable to the 
veteran.  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all VA treatment 
records relating to the veteran's right 
knee condition and his hypertension 
dating from September 1996 to the 
present.  

2.  The veteran should be queried as to 
whether he has had recent private medical 
care and, if so, these records should be 
obtained.  

3.  The veteran should be examined by a 
VA orthopedist to determine the current 
severity of his service-connected right 
knee disability.  The claims file, 
including a copy of this Remand, should 
be made available to the examiner before 
the examination for proper review of the 
medical history.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  The examiner should describe 
all symptomatology specifically due to 
the service-connected right knee 
disability and should provide opinions as 
to whether the right knee is ankylosed 
and as to the impact of the such right 
knee disability on the veteran's 
employability.  In accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the 
examination report should cover any 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  The 
rationale for any opinions expressed 
should be explained.  

4.  The veteran should be afforded a VA 
medical examination for hypertension, 
pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  The claims file and a copy of 
this remand should be made available to 
the examiner.

5.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA examination reports to 
verify that the examiners have complied 
with all directives contained in this 
Remand.  

6.  When the requested development has 
been completed, the case should again be 
reviewed by the RO.  In rating the right 
knee disability, the RO should consider 
VAOPGCPREC 23-97, wherein it was held 
that a claimant with arthritis and 
instability of the knee may be separately 
rated under Diagnostic Codes 5003 and 
5257.  Unless the veteran is satisfied 
with any favorable outcome and withdraws 
his appeal, the case then should be 
returned to the Board after compliance 
with the provisions for processing 
appeals, including the issuance of a 
supplemental statement of the case and 
provision of the applicable time period 
for response thereto.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


